 Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20              Page 1 of 12 PageID 2471



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                     §
U.S. COMMODITY FUTURES TRADING                       §
COMMISSION, et al.                                   §
                                                     §
                      Plaintiffs,                    §
                                                     §           CIVIL ACTION NO.
v.                                                   §             3:20-CV-2910-L
                                                     §
TMTE, INC. a/Ida METALS.COM, CHASE                   §
METALS, INC., CHASE METALS, LLC,                     §
BARRICK CAPITAL, INC., LUCAS THOMAS                  §
ERB a/Ida LUCAS ASHER a/Ida LUKE ASHER,              §
and SIMON BATASHVILI,                                §
                                                     §
                      Defendants,                    §
                                                     §
TOWER EQUITY, LLC,                                   §
                                                     §
                      Relief Defendant.              §
                                                     §



                 DECLARATION OF RECEIVER KELLY CRAWFORD

       My name is Kelly M. Crawford, I am over 18 years of age, have never been convicted of

any crime involving moral turpitude and I am fully competent to make this Declaration.

       1.     I am the Receiver appointed by this Court by an Order Granting Plaintiffs'

Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver, and

Other Equitable Relief (the "SRO") entered on September 22, 2020 in the case styled above and

I have personal knowledge of each of the facts stated below.

       2.     Because the SRO and the Consent Order of Preliminary Injunction and Other

Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher and

Simon Batasvhili entered on October 14, 2020 (the "Consent Order")(the SRO and Consent




RECEIVER'S DECLARATION                                                                   PAGEl
 Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                  Page 2 of 12 PageID 2472



Order are referred to herein as the "Orders") define "Receivership Defendants" as including

the affiliates or subsidiaries owned or controlled by the Defendants or Relief Defendants, it is

critical for me as Receiver to know the identity of the entities owned or controlled by Asher and

Batashvili. Accordingly, on October 14, 2020 I requested the attorney for Asher and Batashvili

to provide me with a list of the entities they own or control. Attached hereto as Exhibit 1 is a

true and correct copy of my email to Defendants' counsel dated October 14, 2020.

        3.     On October 17, 2020, I sent another email to Defendants' counsel telling him I

had not received a response to my request for a list of entities owned or controlled by Asher and

Batashvili. Attached hereto as Exhibit 2 is a true and correct copy of my email to Defendants'

counsel dated October 17, 2020.

       4.      On October 21, 2020, I made my third request for the list of entities to

Defendants' counsel. Attached hereto as Exhibit 3 is a true and correct copy of my email to

Defendants' counsel dated October 21, 2020.

       5.      On October 22, 2020, I made my fourth request for the list of entities to

Defendants' counsel.     Defendants' counsel responded with an email indicating he would

"continue to urge my clients to compile the list of entities and comply with the Court's order." I

replied, indicating "I have serious questions regarding your clients understanding the imp01iance

of complying with Judge Lindsay's Order." Attached hereto as Exhibit 4 is a true and correct

copy of the email exchange between Defendants' counsel and me.

       6.      On October 23, 2020, counsel for Defendants was instructed that if the list was

not provided to me by 5:00 p.m. I would proceed to file the Motion for Show Cause Order.

Counsel for Defendants responded with an email indicating he intends to submit a list this

weekend; has a request into his clients; has a partial list; and is scheduled to speak to his clients




RECEIVER'S DECLARATION                                                                     PAGE2
 Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                   Page 3 of 12 PageID 2473



later in the afternoon. I responded that based on my prior requests being ignored there is no

reason to believe the list will be forthcoming and therefore I am filing the Motion for Show

Cause Order. Attached hereto as Exhibit 5 is a true and correct copy of the email exchange

between my counsel Peter Lewis, Defendants' counsel and me.

       7.      Despite four requests from me and nine days, Defendants Asher and Batashvili

still have not provided me a list of the entities they own or control. I can only interpret this delay

as intentional defiance of this Court's Orders in an attempt to obstruct and interfere with my

attempts to seize assets in the name of the entities the Defendants own or control. The delay in

Defendants' responding with my request under the Order is damaging the receivership.

       8.      I declare under penalty of perjury that the foregoing is true and correct and is

within my personal knowledge.


Dated: October 23, 2020




RECEIVER'S DECLARATION                                                                      PAGE3
           Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                      Page 4 of 12 PageID 2474

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Wednesday, October 14, 2020 10:32 AM
To:                                       'Arnold Spencer'
Cc:                                       Buffa, JonMarc; Foelber, Richard P.
Subject:                                  RE: Attorney Client Communications



Arnold,
         With respect to the individual defendants' attorney client privilege, I need them to identify for me the
attorneys who represented them individually and provide me a copy of the engagement agreements with such
attorneys. We can then institute searching protocol that isolates communications between your clients and those
attorneys to protect the privilege. With respect to receiverships, the majority approach of the courts is that the issue of
whether the receiver controls the privilege of an individual in receivership must be determined on a case by case
basis. For instance, in Moore v. Eason (In re Bazemore}, 216 B.R. 1020, 1024 (Bankr. S.D. Ga. 1988), the Court found that
the trustee was entitled to attorney/client information regarding the individual's personal injury lawsuit because it was
an asset of the estate. Therefore, as we isolate attorney client communications, if there are communications that relate
to Receivership Assets, I reserve the right to challenge whether the attorney client privilege protects that
communication.

        In addition, pursuant to the terms of the SRO, please have your clients provide me with a list of the entities they
own or control. Thank you.




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF & STONE
                        SOLID COUNSEL


Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Monday, October 12, 2020 4:55 PM
To: Kelly Crawford <kelly.crawford@solidcounsel.com>
Cc: Buffa, JonMarc <JBuffa@CFTC.gov>; Foelber, Richard P.<rfoelber@CFTC.gov>                                                EXHIBIT
Subject: Attorney Client Communications


                                                                          1
                                                                                                                                 \
         Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                     Page 5 of 12 PageID 2475
Kelly-

As the Receiver take control of various accounts under the Receivership Order, I expect you will obtain access to a
substantial amount of attorney-client communications. Some of those communications will involve privileges that are
held by the corporate entities, and will transfer to the Receiver of those entities. But a number of the communications
were made in my clients' individual capacity and they still maintain their interest in the privacy of those
communications.

Can you share with me the plan for addressing this issue, whether it is through a taint team or through other
processes? I am concerned that some the information that has already been transmitted by Graham Norris is arguably
privileged. I do not plan on making an issue of the Norris emails, but I do want to ensure that everyone is sensitive to
this issue and avoid it becoming a distraction from the central issues that everyone is trying to resolve.


Arnold A. Spencer
Managing Partner
www.aspencerlaw.com
214-385-8500


C:., SPENCER
.:,:)    & Associate s




                                                            2
           Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                      Page 6 of 12 PageID 2476

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Saturday, October 17, 2020 9:43 AM
To:                                       Arnold Spencer
Subject:                                  metals receivership



Arnold,
           I've received no response to my request that your clients comply with the Orders of the Court and provide me a
list of the entities they own or control, and provide me access to the various cloud platforms they use. Both are critical.




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com     I 214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF & STONE
                        SOLID COUNSEL


Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. lfyou
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                                                                            EXHIBIT

                                                                          1
           Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20              Page 7 of 12 PageID 2477

Kelly Crawford

From:                                Kelly Crawford
Sent:                                Wednesday, October 21, 2020 8:06 PM
To:                                  Arnold Spencer
Cc:                                  Peter Lewis
Subject:                             Lucas and Simon



I need the list of entities from your clients.




                                                                                            EXHIBIT

                                                            1
                                                                                             ~
           Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                      Page 8 of 12 PageID 2478

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Thursday, October 22, 2020 8:19 PM
To:                                       Arnold Spencer
Cc:                                       Peter Lewis; James Stafford
Subject:                                  RE: Lucas and Simon



Arnold,
          There is no reason for the delay in simply executing documents. Mr. Asher seems to believe Judge Lindsay's
order is discretionary and he simply creates excuses without doing anything to comply with the Order. I don't buy that
after more than a week they have been unable to come up with a list of entities they own or control. Also, I'm not sure
what you are referring to regarding corporate entities in which your clients say they have no interest. I don't question
your attempts to get your clients to comply but I have serious questions regarding your clients understanding the
importance of complying with Judge Lindsay's Order.




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF &STONE
                        SOLID COUNSEL



Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Thursday, October 22, 2020 4:57 PM
To: Kelly Crawford <kelly.crawford@solidcounsel.com>
Cc: Peter Lewis <Peter.Lewis@solidcounsel.com>; James Stafford <James.Stafford@solidcounsel.com>
Subject: Re: Lucas and Simon

Kelly-

I had hoped to collect all of the consents and present them in a single, organized fashion. Instead, I will comply with
your request and forward piecemeal as I receive them. I have questions about the draft consent form for Google, as
Google is not a single entity, and is used colloquially in many different contexts.
                                                                                                                              EXHIBIT
                                                                          1
                                                                                                                                it
        Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                      Page 9 of 12 PageID 2479

Regarding the list of entities, my clients are taking actions to comply with the Court order, but do not have access to any
of their paperwork, computers, contacts, or business resources, all of which limit their ability to respond quickly. They
are working on your multiple requests, but have limited resources to respond. I previously contacted you with
corporate entities that neither Batashvili or Asher have an interest, and have not heard back from you regarding these
entities. I will continue to urge my clients to compile the list of entities and comply with the Court's order.


Arnold A. Spencer
Managing Partner
www.aspencerlaw.com
214-385-8500




        On Oct 22, 2020, at 4:37 PM, Kelly Crawford <kelly.crawford@solidcounsel.com> wrote:

       We're nearing the end of the day and I still don't have the signed consents or the list of entities that I
       asked for several days ago. I've been more than patient. Do I really have to file a show cause motion to
       get these?




       Kelly Crawford              PARTNER
       Scheef & Stone, LLP
       www.solidcounsel.com I 214.706.4213
       Office: 214.706.4200 I Fax: 214.706.4242
       500 North Akard Street, Suite 2700, Dallas, TX 75201

       <image002.png>




       Important: This electronic mail message and any attached files contain information intended for the exclusive use of the
       individual or entity to whom it is addressed and may contain information that is proprietary, privileged, confidential and/or
       exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
       delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of
       this communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients
       and delete the original message without making any copies.

       Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees
       or attorneys. If you do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail,
       faxes, and/or electronic mail.




                                                                       2
            Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                    Page 10 of 12 PageID 2480

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Friday, October 23, 2020 4:37 PM
To:                                       Arnold Spencer
Cc:                                       Peter Lewis
Subject:                                  RE: CFTC, et al. v. TMTE, Inc., et al.; Case No. 3:20-cv-02910-L in the United States District
                                          Court for the Northern District of Texas ( Dallas Division)



There are no legitimate reasons Arnold.




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF & STONE
                        SOLID COUNSEL



Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Friday, October 23, 2020 4:35 PM
To: Kelly Crawford <kelly.crawford@solidcounsel.com>
Cc: Peter Lewis <Peter.Lewis@solidcounsel.com>
Subject: Re: CFTC, et al. v. TMTE, Inc., et al.; Case No. 3:20-cv-02910-L in the United States District Court for the
Northern District of Texas ( Dallas Division)

Respectfully, I have provided several reasons for the delay. I understand that we disagree whether the reasons merit
the delay, but that is different than stating there are no reasons.


Arnold A. Spencer
Managing Partner
www.aspencerlaw.com
214-385-8500


c:·:.:'.>   SPENCER                                                                                                      EXHIBIT
            & Associates
                                                                                                                             f;
                                                                         1
Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                      Page 11 of 12 PageID 2481
On Oct 23, 2020, at 4:29 PM, Kelly Crawford <kelly.crawford@solidcounsel.com> wrote:

The list was due a long time ago Arnold and has consistently been promised to me after each of my 4
previous demands. I first requested this list 9 days ago. I'll reflect your statement in your motion, but I
am proceeding to file the motion because I have no reason to believe a list will be forthcoming based
upon the failure of your clients to submit a list to date. There has been no reason for the delay.




Kelly Crawford              PARTNER

Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201

<image002.png>




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the
individual or entity to whom it is addressed and may contain information that is proprietary, privileged, confidential and/or
exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of
this communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients
and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees
or attorneys. If you do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail,
faxes, and/or electronic mail.




From: Arnold Spencer <arnoldspencer75225@gmail.com>
Sent: Friday, October 23, 2020 4:23 PM
To: Peter Lewis <Peter.Lewis@solidcounsel.com>
Cc: Kelly Crawford <kelly.crawford@solidcounsel.com>
Subject: Re: CFTC, et al. v. TMTE, Inc., et al.; Case No. 3:20-cv-02910-L in the United States District Court
for the Northern District ofTexas ( Dallas Division)
Importance: High

Peter-

As we discussed earlier today, I agreed to submit a list this weekend. I have a request into my clients,
have a partial list already, and am scheduled to speak with them later this afternoon regarding this
topic. If you feel the need to file a motion at S:OOpm, please note my offer to respond over the
weekend in your motion.

Arnold A. Spencer
Managing Partner
www.aspencerlaw.com
214-385-8500

<image003.png>




                                                                2
Case 3:20-cv-02910-L Document 175-1 Filed 10/23/20                                   Page 12 of 12 PageID 2482
     On Oct 23, 2020, at 3:17 PM, Peter Lewis <Peter.Lewis@solidcounsel.com> wrote:

     Arnold:

          1. I talked to Kelly and if he does not have an entity list by 5 PM CST today
             from both your clients, I have been instructed to file a show cause
             motion. I am afraid far too many appeals for these lists have gone
             unheeded and too much time has passed while awaiting same.
          2. A redlined version of the Administration Motion will get to you shmily.
          3. Also attached are two additional Declarations attached that we need to get
             back asap today.
          4. Finally, as for the MB G63, the Receiver wants Mr. Asher to do what he
             needs to do to connect with the landlord, get the key and get the G63
             to the parking lot of 8383 Wilshire Blvd by noon PST, Monday, October
             26, 2020. It's Mr. Asher's responsibility under the Court Orders to turn
             over the assets to the Receiver, not for the Receiver to hunt down assets.

     Thank you for your attention to these matters.

     Peter

     Peter Lewis            PARTNER
     Scheef & Stone, LLP
     www.solidcounsel.com I 214.706.4241
     Office: 214.706.4200 I Fax: 214.706.4242 I Cell: 214.215.0639
     500 North Akard Street, Suite 2700, Dallas, Texas 75201

     <image002.png>




     Important: This electronic mail message and any attached files contain information intended for the
     exclusive use of the individual or entity to whom it is addressed and may contain information that is
     proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither
     the intended recipient nor an employee or agent responsible for delivering the communication to the intended
     recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
     strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and
     delete the original message without making any copies.

     Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations
     involving its employees or attorneys. If you do not wish to be recorded, please limit your communications
     with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.



     <Declaration of Lucas Asher - Google - 4833-2534-5487 2.pdf><Declaration of Simon
     Batashvili - Google - 4852-0400-0463 2.pdf>




                                                            3
